Citation Nr: 1100150	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-40 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1970 to March 1972, 
to include service in Vietnam.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  The case was previously before the Board in July 
2010 and was remanded for additional development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review of the 
issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

In his December 2007 Substantive Appeal, the Veteran requested a 
hearing before the Board at the RO, and a hearing was scheduled 
for May 2010.  In a May 2010 correspondence, he withdrew his 
request for a hearing.  Accordingly, his request for a hearing is 
considered withdrawn, and the Board may proceed with review of 
the claim.  38 C.F.R. § 20.702(e) (2009).


FINDING OF FACT

Multiple sclerosis did not begin during service or within 7 years 
of separation and is not otherwise related to service.  


CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis are 
not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in March 2006 and July 2006, which substantially complied 
with the notice requirements for service connection claims.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection for Multiple Sclerosis

The Veteran is seeking service connection for multiple sclerosis, 
which he contends is related to his active service.  The claims 
file contains private treatment records which reflect that he 
first experienced numbness in his hands and feet in the fall of 
1986.  After a neurological evaluation in March 1987, he was 
diagnosed with chronic inflammatory demyelinating polyneuropathy.  
By 1991, his symptoms included burning pain in the legs and 
buttocks, blurred vision, and incoordination.  Multiple sclerosis 
was first diagnosed in October 1993.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110.  That an injury or disease occurred in service 
is not enough; there must be a chronic disability resulting from 
that injury or disease.  If there is no showing of a resulting 
chronic condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's service treatment records do not show that multiple 
sclerosis was diagnosed during service.  In addition, the records 
are negative for any complaints of or treatment for any symptoms 
associated with multiple sclerosis, such as weakness, 
incoordination, paresthesias, speech disturbances, or visual 
disturbances including double vision.  See Dorland's Illustrated 
Medical Dictionary 973 (30th ed. 2003).  The Veteran did report 
bilateral pain and swelling in his heels, which was determined by 
x-ray to be due to stress fractures.  During his separation 
physical examination in March 1972, the Veteran did not report 
any symptoms associated with multiple sclerosis, and he stated 
that he was in good health.  

In his initial claim for service connection, the Veteran asserted 
that his condition is due to exposure to Agent Orange (AO) in 
Vietnam.  A veteran who served in the Republic of Vietnam during 
the Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  When such a veteran 
contracts a disease associated with exposure to herbicides 
(listed in 38 C.F.R. § 3.309(e)) that becomes manifest to a 
compensable degree within the time period specified in 38 C.F.R. 
§ 3.307(a), the disease will be considered to have been incurred 
in service, even though there is no evidence of such a disease 
during the period of service.  A veteran must actually set foot 
within the land borders of Vietnam, to include the contiguous 
waterways, in order to be entitled to the statutory presumptions 
for disabilities claimed as a result of exposure to herbicides.  
See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also 
VAOPGCPREC 27-97.  A veteran who contracts a disease not presumed 
under the regulation to be caused by herbicide exposure may still 
seek to establish service connection by offering medical evidence 
that his disease was actually caused by military service, 
including herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 
1042 (1994).

In the present case, the Veteran's Form DD214 establishes that he 
had service in Vietnam; exposure to herbicides is therefore 
presumed.  However, multiple sclerosis is not a condition which 
is presumptively related to herbicide exposure.  See 38 C.F.R. 
§ 3.309.  There was no competent evidence of record suggesting 
that the Veteran's condition is related to exposure to herbicides 
in service, and the claim is denied on that basis.  

Multiple sclerosis may also be presumptively service connected if 
it becomes manifest to a degree of 10 percent or more within 
seven years of the end of service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a).  On appeal, the Veteran asserted that he had 
experienced symptoms of multiple sclerosis in service, although 
the condition was not diagnosed at that time.  He submitted an 
April 2007 note from J.H., M.D., stating that the Veteran 
"developed multiple sclerosis prior to 1978."  No rationale was 
offered for the opinion.  The Veteran also submitted a statement 
from his wife, who stated that the Veteran exhibited problems 
with balance and coordination as early as 1978.  The claims file 
also contains a January 2008 letter from T.C., M.D., who states 
that he treated the Veteran "for many years" and that he found 
in his records "early dictations" indicating that symptoms of 
multiple sclerosis began in 1976.  In an undated letter received 
by VA in July 2008, T.C. states that the Veteran has been seen in 
his practice since 1986, when he complained of a 6-week history 
of tingling in his upper and lower extremities.  An August 2010 
letter from T.C. states, "It is my professional opinion that the 
symptoms described and experienced in January of 1971 were the 
onset of multiple sclerosis."  The symptoms in question are not 
identified, and no rationale is offered for the opinion. 

The Veteran submitted a letter which he alleges was written by 
his unit supervisor to his company commander in Vietnam, asking 
that the Veteran be exempt from duty driver responsibility 
because of "lack of coordination."  The document appears to 
have been created and printed with modern computer equipment.  
The Veteran's DD 214 shows his duty as personnel specialist.  

The Veteran was afforded a VA examination in August 2010.  The 
examiner reviewed the record, noting the January 2008 letter from 
T.C.  He noted that the Veteran reported a 6-month period of 
incoordination in service when he was unable to drive a jeep with 
a manual transmission.  The Veteran also stated that he had 
numbness in his hands and feet at that time.  Based on these 
reports, the examiner concluded the Veteran's symptoms had begun 
in 1971 during active duty.   

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").
In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of his claim, the Veteran has asserted that his symptoms 
of multiple sclerosis started in service.  In support of that 
claim, he has submitted statements from his wife and his in-
service supervisor.  

After careful consideration, the Board concludes that service 
connection for multiple sclerosis is not warranted.  After a 
review of all the lay and medical evidence, the Board finds that 
the weight of the evidence demonstrates that the Veteran did not 
experience symptoms of multiple sclerosis in service or for many 
years after service separation.  Further, the Board concludes 
that his assertion of symptomatology in service and within seven 
years of service, while competent, is not credible.  

The later statements of the Veteran and his doctor are 
inconsistent with the medical evidence of record which clearly 
indicates that the symptoms associated with polyneuropathy and 
multiple sclerosis began in 1986.  The claims file contains 
treatment records from three different private providers who 
treated the Veteran shortly after the onset of those symptoms, 
and they uniformly identify the date of onset as sometime in 
1986.  None of the contemporaneous treatment notes makes 
reference to any related symptomatology manifesting between 1971 
and 1978.  Rather, the assertions that the Veteran's symptoms 
began in service or within 7 years of separation have all been 
offered since the commencement of this appeal.  Furthermore, the 
medical opinions relating the Veteran's conditions to service are 
mere conclusory statements and are not supported by any 
rationale.  An opinion that is unsupported and unexplained is 
purely speculative and does not provide the degree of certainty 
required for medical nexus evidence.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999).

The record reflects that none of the Veteran's private physicians 
were treating him in the 1970s when they allege that his symptoms 
began.  Thus it appears that these opinions are based on the 
Veteran's own report of his symptoms.  The Board may not 
disregard a medical opinion solely on the rationale that it was 
based on a history given by the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  The Board also cannot 
reject, or find nonprobative, lay evidence simply because it is 
not accompanied by contemporaneous medical evidence.  Buchanan, 
451 F.3d at 1331.  In this case, however, the contemporaneous 
medical evidence that is available indicates that the Veteran's 
account of his symptoms has changed over time.  A medical opinion 
based upon an inaccurate factual premise has no probative value.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Given the 
inconsistencies in the Veteran's statements regarding the onset 
of his symptoms, the Board finds that these statements are not 
credible.  Any medical opinion based on those statements, 
including that of the VA examiner, is given no weight.  

In conclusion, the credible evidence does not establish that 
multiple sclerosis began during service or within 7 years of 
separation.  Accordingly, the claim is denied.  


ORDER

Service connection for multiple sclerosis is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


